Table of Contents Filed pursuant to Rule 424(b)(2).Based upon the registration of 2,500,000 shares of ALLETE, Inc.’s common stock, without par value, together with the attached preferred share purchase rights (collectively, “common stock”), to be offered by means of this prospectus supplement and the accompanying prospectus under Registration Statement No.333-147965, a filing fee of $3,671 has been calculated in accordance with Rule 457(c) on the basis of the average of the high and low prices of the registrant’s common stock on the New York Stock Exchange composite tape on February 14, 2008.This filing fee has been previously transmitted to the Securities and Exchange Commission.This paragraph shall be deemed to update the “Calculation of Registration Fee” table in Registration Statement No.333-147965. Prospectus Supplement (To prospectus dated December 10, 2007) ALLETE, INC. Common Stock We have entered into an equity distribution agreement with KCCI Inc. (“KCCI”) relating to shares of our common stock, without par value, together with the attached preferred share purchase rights (collectively, “common stock”) offered hereby.In accordance with the terms of the equity distribution agreement, we may offer and sell up to 2,500,000 shares of our common stock from time to time through KCCI as our sales agent.Sales of the shares of common stock, if any, may be made by means of ordinary brokers’ transactions on the New York Stock Exchange (“NYSE”) at market prices and in such other manner as agreed upon by us and KCCI.KCCI will receive from us a commission of $0.03 per share for any shares sold through it as agent under the equity distribution agreement. ALLETE’s common stock is listed on the NYSE and trades under the symbol “ALE.”On February 15, 2008, the last reported sales price of our common stock on the New York Stock Exchange was $37.94 per share. See the discussion of risk factors, if any, contained in ALLETE’s annual, quarterly and current reports filed with the Securities and Exchange Commission under the Securities Exchange Act of 1934, which are incorporated by reference into this prospectus, to read about certain factors you should consider before purchasing any of the securities being offered. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus supplement is February 19, 2008. Table of Contents Table of Contents Prospectus Supplement Page About This Prospectus Supplement S-3 Plan of Distribution S-3 Experts S-4 Prospectus About this Prospectus 2 Where You Can Find More Information 2 Incorporation by Reference 2 Forward-Looking Statements 3 ALLETE, Inc. 4 Use of Proceeds 5 Consolidated Ratio of Earnings to Fixed Charges 5 Description of Common Stock 5 Description of First Mortgage Bonds 9 Plan of Distribution 14 Legal Opinions 15 Experts 15 Table of Contents ABOUT THIS PROSPECTUS SUPPLEMENT You should rely on the information contained in or incorporated by reference into this prospectus supplement, the accompanying prospectus and any “free writing prospectus” we may authorize to be delivered to you.We have not, and KCCI has not, authorized any other person to provide you with different or inconsistent information.If anyone provides you with different or inconsistent information, you should not rely on it.We are not, and KCCI is not, making an offer to sell these securities in any jurisdiction where such offer or sale is not permitted.The information contained in this prospectus supplement, the accompanying prospectus, any free writing prospectus, and the documents incorporated by reference herein and therein is accurate only as of the dates such information is or was presented, regardless of the time of delivery of this prospectus supplement or of any sale of our common stock.Our business, financial condition, results of operations and prospects may have changed since those dates. This document is in two parts.The first part is this prospectus supplement, which adds to and updates information contained in the accompanying prospectus and the documents incorporated by reference into the accompanying prospectus.The second part is the accompanying prospectus, which gives more general information, some of which may not apply to this offering.If the information in this prospectus supplement (or any free writing prospectus) is inconsistent with the accompanying prospectus, the information in this prospectus supplement (or any free writing prospectus) will apply and supersede the information in the accompanying prospectus.You should read this entire prospectus supplement, the accompanying prospectus and any free writing prospectuses carefully, including the consolidated financial statements incorporated by reference herein and therein, before making an investment decision. Unless otherwise indicated or unless the context otherwise requires, all references in this prospectus supplement, the accompanying prospectus and any free writing prospectus to “ALLETE,” “we,” “our” and “us” refer to ALLETE, Inc. and its subsidiaries. PLAN OF DISTRIBUTION We have entered into an equity distribution agreement with KCCI under which we may offer and sell up to 2,500,000 shares of our common stock from time to time through KCCI, as our agent for the offer and sale of the shares.The sales, if any, of the shares of common stock under this equity distribution agreement will be made in “at-the-market” offerings as defined in Rule 415 of the Securities Act of 1933, including sales made directly on the NYSE, the principal existing trading market for our common stock, or on any other exchange on which the common stock is then listed or admitted to trading and sales made to or through a market maker or through an electronic communications network. The number and purchase price (less a $0.03 per share commission) of the shares we sell to KCCI will be mutually agreed on the relevant trading day.The common stock sold under the equity distribution agreement will be sold at prices related to the prevailing market price for such securities, and therefore exact figures regarding the share price, proceeds that will be raised or commissions to be paid will be described in our SEC filings. S-3 Table of Contents Settlement between us and KCCI for sales of common stock will occur on the third trading day immediately following the sale of any shares pursuant to the equity distribution agreement.There is no arrangement for funds to be received in an escrow, trust or similar arrangement.The obligation of KCCI under the equity distribution agreement to settle such purchases with us pursuant to any issuance notice is subject to a number of conditions, which KCCI reserves the right to waive in its sole discretion. We will deliver to the NYSE copies of this prospectus supplement and the accompanying prospectus pursuant to the rules of the exchange.We will report at least quarterly the number of shares of common stock sold through KCCI, as agent. In connection with the sale of the common stock hereunder, KCCI may be deemed to be an “underwriter” within the meaning of the Securities Act of 1933, and the compensation paid to KCCI may be deemed to be underwriting commissions or discounts.We have agreed to indemnify KCCI against certain civil liabilities, including under the Securities Act of 1933. The offering of common stock pursuant to the equity distribution agreement will terminate upon the earlier of (1) the sale of all shares of common stock subject to the equity distribution agreement, (2) termination of the equity distribution agreement by either KCCI or us or (3) June 30, 2009.The equity distribution agreement may be terminated at the sole discretion of either party at any time. KCCI and its affiliates have, and in the future may, engage in transactions with, or perform other services for, us or our affiliates in the ordinary course of business.We expect to pay a customary fee to KCCI or its affiliates in connection with such services. EXPERTS The consolidated financial statements and management’s assessment of the effectiveness of internal control over financial reporting (which is included in Management’s Report on Internal Control over Financial Reporting) incorporatedherein by reference to the Annual Report on Form 10-K for the year ended December 31, 2007, have been so incorporated in reliance on the reports of PricewaterhouseCoopers LLP, an independent registered public accounting firm, given on the authority of said firm as experts in auditing and accounting. S-4 Table of Contents PROSPECTUS ALLETE, Inc. Common Stock and First
